Citation Nr: 1745337	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-24 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Army from June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the Veteran's claim.  Therefore, no discussion of the Board's duty to notify and assist is necessary.

The Veteran contends that his bilateral hearing loss is related to active duty service.  Specifically, he reported that he believes his hearing loss stemmed from machine gun fire from shooting belts of bullets and bazooka guns which were placed on his shoulder next to his ear.  He also reported using an M-1 Rifle in many exercises which might have affected his hearing.  

As it pertains to a current disability, the Veteran has been diagnosed with bilateral mixed hearing loss, and he currently uses hearing aids.  Therefore, the Board finds a current disability for service connection purposes.  

As it pertains to an in-service event or injury, the Board notes that there are no service treatment records available for review.  The RO requested the service treatment records but it appears as though the Veteran's records were lost in a warehouse fire.  Nonetheless, the Veteran asserted that he "sucked it up" and never went to sick call complaining of hearing loss during service.  The Board notes that the Veteran's military occupational specialty (MOS) during service was that of a cryptologist, which is normally not a position associated with noise exposure.  However, the Veteran asserted that his hearing loss began during basic training when he was practicing shooting.  The Board finds that the absence of evidence should not be used as evidence against a claim, especially given that the service treatment records were lost by no fault of the Veteran.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran has asserted that while he did not complain of hearing loss during service, he saw a hearing specialist after separation from service but that it was so long ago that he does not remember who the specialist was to locate treatment records.  He asserted that the specialist indicated that his hearing loss at the time would not be corrected by surgery.  The Veteran asserted that he did not know that he could file a claim for service connection for hearing loss until he went to a VA presentation a few years ago, but he began seeking treatment at VA around that time.  The Board notes that a June 2015 VA treatment note indicated that the Veteran had used non-VA behind-the-ears hearing aids 20 years prior, which suggests some continuity of symptomatology.  Although at worst this indicates that the Veteran developed hearing loss 20 years ago, at best it substantiates the Veteran's claims that he has had continuous hearing loss since separation from service.  Moreover, in every communication the Veteran has asserted that his hearing loss began after firing guns during basic training, which also bolsters his credibility.  

In February 2015 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with mixed hearing loss, and he had an average puretone threshold of 88 in the right ear and 93 in the left ear; he was diagnosed with bilateral mixed hearing loss.  The VA examiner could not determine a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  In making this determination the VA examiner noted that the Veteran had no service treatment records that could give any indication as to the beginning or conclusion of military service.  The VA examiner also remarked that the Veteran had post-separation noise exposure in his civilian occupation in a textile mill, which may have contributed to his hearing loss.  He also noted the conductive component to the hearing loss measured that day was not likely a result of military noise exposure.  

The Board affords this opinion some limited weight.  Preliminarily, the Board notes that this is not necessarily a negative opinion, as no conclusion could be reached without resorting to speculation.  It is noteworthy, however, that the VA examiner provided a positive nexus opinion in the same report for the Veteran's tinnitus (not currently on appeal), and found that it was plausible that the Veteran fired a bazooka during training which caused his tinnitus.  Applying this reasoning, it seems that it is likely plausible that if the Veteran's tinnitus stemmed from firing a bazooka, his hearing loss could also have stemmed from firing a bazooka.  

Overall, the Board must carefully consider the benefit of the doubt rule given the lost service treatment records.  Allin v. Brown, 6 Vet. App. 207, 214 (1994).  Although the Veteran asserted that he did not report hearing loss during service, it is possible that his hearing would have been tested at separation from service.  Additionally, the Veteran separated from service 60 years ago, and he reported that he sought some treatment for hearing loss after separation but it is understandable that evidence would no longer be retrievable.  The Board notes that the Veteran is competent to report what he has observed with his own senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has consistently described having hearing loss since separation from service, and this is supported by the fact that he was using hearing aids at least 20 years ago, which suggests continuing symptoms.  Lastly, the VA examiner was unable to provide an opinion as to the Veteran's hearing loss without resorting to speculation.  The sum of these factors is enough to find that the evidence is at least in relative equipoise as to whether the Veteran's hearing loss had its onset during active duty service.  Therefore, in giving him the benefit of the doubt, the Board finds that the criteria for entitlement to service connection have been met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


